SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1167
CA 13-00342
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


ERICA DANIELS, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

FRANCES A. RUMSEY, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANT-APPELLANT.

THE HIGGINS KANE LAW GROUP, P.C., BUFFALO (TERRENCE P. HIGGINS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered May 15, 2012. The order, inter alia, denied that
part of the motion of defendant Frances A. Rumsey to compel a physical
examination of plaintiff by an orthopedic specialist.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Daniels v Rumsey ([appeal No. 2] ___ AD3d
___ [Nov. 15, 2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court